Citation Nr: 1738655	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss prior to November 21, 2014 and in excess of 10 percent from November 21, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to February 1977.

This matter comes before the Board of Veterans' Appeals on appeal of a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims folder.  

In May 2017, the Veteran submitted additional evidence with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating for individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran testified that his service-connected bilateral hearing loss impacts his employment.  However, at this time, neither the Veteran's statements nor the evidence of record indicates that he is unable to work due to his service-connected bilateral hearing loss.  Therefore, the issue of entitlement to a TDIU is not raised at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Concerning the service-connected bilateral hearing loss, the Veteran was last provided a VA audiological examination in November 2014.  During the May 2017 hearing, he stated that the disability had worsened since his last VA examination.  Therefore, a new VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter and authorization forms to identify any relevant employment records as to the functional impact of his hearing loss disability, and to identify any relevant VA medical treatment.  Thereafter, request any adequately identified records.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  

All manifestations of the bilateral hearing loss must be detailed in the examination report and include audiometric testing and speech discrimination scores.

The examiner is asked to comment on the effects that the hearing loss has on the Veteran's employment and activities of daily living. 

Rationale must be provided for any opinion reached.  

3.  Thereafter, readjudicate the issue on appeal, to include consideration as to referral for an extra-schedular rating.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




